Title: John G. Robert (for Patrick Gibson) to Thomas Jefferson, 22 February 1816
From: Gibson, Patrick,Robert, John Gibson
To: Jefferson, Thomas


          
            
              Sir
              Richmond February 22d 1816
            
            I send you by Gilmers boat a Cask Teneriffe Wine recd of Dr Fernandes through Fox & Richardson & have by your directions inclosed it in a rough cask to secure if  it from the Watermen—
            The  Gauger’s mark (as you will observe at the head of the cask) is twenty nine Gallons, one Gall out  Majr Gibbon has judged of the wine & Mr Richardn informs me that the majr says it is the best Teneriffe he has ever tasted—
            I am Sir
            
              Yrs Respectfuly
              
                
                  Patrick Gibson
                
                
                  By John. G. Robert
                
              
            
          
          
            ps Inclosed is Majr Gibbons Certificate
          
        